DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  
In line 5 of each of the claims, “is extend” should be replaced with –is extended—or –extends--.  Appropriate correction is required.
Allowable Subject Matter
Claims 1, 2, 4 – 10 and 12 – 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or reasonably suggest a field effect transistor as cited in claims 1 and 9 and particularly including:
	“[A] drain guard on and in contact with the semiconductor region, the drain guard being apart from the drain pad and located between the drain pad and an edge on the second inactive region side of the pair of edges of the semiconductor region . . . where the drain guard is in a non-conductive state with respect to the metal film, the gate electrode, the source electrode and the drain electrode”; wherein
	“the drain guard is in a non-conductive state,” (claim 1) is understood to mean that the drain guard is electrically insulated from the metal film, the gate electrode and the source/drain electrodes as described in ¶[0053] of the written specification; and
	 “a drain guard on and in contact with the semiconductor region, the drain guard being apart from the drain pad and being located between the second edge and the drain pad.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections to claims 3 and 11 above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814